DETAILED ACTION
This action is in response to an amendment filed 8/23/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masliah et al. (U.S. 2015/0054038 A1; “Masliah”).
Regarding claim 16, Masliah discloses a device comprising:
A junction field-effect transistor including:
A first channel region (1860, Fig. 18) having a first conductivity type; and 
A gate (1840, 1835, 1855, Fig. 18) having a second conductivity type opposite the first conductivity type, wherein 
The first channel region (1860, Fig. 18) has a length and width;
The length is in a direction of an on-state current flow (between source and drain) through the first channel region (1860, Fig. 18);
The width is in a direction (vertical) perpendicular to the length (horizontal direction between source and drain);
Wherein, in the width direction, the gate (1840, 1835, 1855, Fig. 18) completely surrounds at least a portion of the first channel region ([0104]; See Examiner Annotated Fig. 18 where “a portion” is indicated as being “completely surrounded” as in adjacent both vertical sides by gate portion 1840 on the top and gate portion 1835 on the bottom).

    PNG
    media_image1.png
    675
    1120
    media_image1.png
    Greyscale

Regarding claim 17, Masliah discloses a second channel region (1885, Fig. 18), wherein: the second channel region (1885, Fig. 18) is spaced apart from the first channel .

Allowable Subject Matter
Claims 1-15 and 21-22 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive with regards to claims 16 and 17.
Claim 16 is currently rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masliah et al. (U.S. 2015/0054038 A1; “Masliah”).  Regarding the claim 16 rejection, Applicant argues, Masliah does not disclose the newly amended limitation “in the width direction, the gate completely surrounds at least a portion of the first channel region” because the P top gate 1840 does not cover all of the N channel 1860” (Remarks, pp 8-9).  This is not found persuasive because the claimed limitation does not require the gate completely surrounds the entire first channel region, merely that the gate completely surrounds “a portion” of the first channel region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/10/2021